Citation Nr: 9923429	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  95-00 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

Entitlement to an increased evaluation for bronchitis, 
currently evaluated at 10 percent, including restoration of a 
previously assigned 30 percent evaluation.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which reduced the veteran's evaluation 
for bronchitis from 30 percent disabling to 10 percent 
disabling.  The veteran, who had active service from July 
1951 to November 1971, appealed that decision to the BVA.  
This case was remanded in February 1997 and has been returned 
to the Board for appellate review. 


FINDINGS OF FACT

1.  A 30 percent evaluation for bronchitis was granted in 
September 1992, based on VA examination findings showing the 
veteran had dyspnea on exertion, and the veteran currently 
has dyspnea on exertion.

2.  Improvement in the veteran's bronchitis has not been 
demonstrated.

3.  The veteran's bronchitis does not manifest a severe 
productive cough and dyspnea on slight exertion and pulmonary 
function tests indicative of severe ventilatory impairment, 
nor does it manifest pulmonary function test findings of FEV-
1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 
percent, or; DLCO (SB) of 40- to 55-percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).

CONCLUSION OF LAW

1.  The criteria for reduction of the evaluation from 10 
percent to 30 percent for bronchitis have not been met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.344(c), 
4.1-4.14, 4.97 Diagnostic Codes 6600 (1996 & 1998).  

2.  The criteria for an evaluation in excess of 30 percent 
for bronchitis have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§  4.1-4.14, 4.97 Diagnostic 
Codes 6600 (1996 & 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).  See Murphy v. Derwinski 1 Vet. App. 78, 
81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the veteran has presented a 
claim which is not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
that claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.

Service connection for bronchitis was granted by the RO in 
August 1972, and a 10 percent evaluation was assigned, 
effective November 1971.  This decision was based on service 
medical records that noted treatment for respiratory 
complaints, including bronchitis, recurrent pneumonia and 
spontaneous pneumothorax, and on VA examination report that 
noted minimal symptoms.  In September 1992, the evaluation 
was increased to 30 percent, effective February 1992, based 
on a VA examination report that indicated dyspnea on 
exercise.  Additional evidence consisted of medical records 
indicating treatment for pneumonia once or twice a year.  

In September 1993, the veteran received another VA 
examination.  At this examination, the veteran complained of 
occasional sputum production and severe shortness of breath.  
He was not receiving medication.  His lungs were described as 
clear to auscultation bilaterally, and there were no 
"obvious signs of lung disease present."  X-rays of the 
lungs revealed them to be within normal limits.  Spirometry 
readings indicated "no obstructive lung defect . . . [with] 
mild restrictive lung defect."  The FEV-1 reading was 67 
percent of the predicted value, and the 
FEV-1/FVC ratio was 79 percent.  

Based on this examination report, the RO, in July 1994, 
proposed reducing the evaluation for bronchitis from 30 
percent to 10 percent.  The RO notified the veteran of the 
proposed reduction that same month, and of his rights to a 
predetermination hearing and to submit additional evidence.  
In October 1994, the RO notified the veteran that the 
evaluation for bronchitis had been reduced from 30 percent to 
10 percent, effective January 1995.  

Private treatment records from December 1994 to February 1995 
noted that the veteran complained of increased and frequent 
coughing with no sputum, and dyspnea brought on by exposure 
to chemicals, including paint thinner, bleach, deodorants, 
perfumes, cleaning materials, and oven cleaner.  Cigarette 
smoke caused some dyspnea while burning wood caused severe 
dyspnea.  While dyspnea was worse in the summer, and with hot 
air, it was also described as much worse with cold damp 
weather.  Dyspnea was brought on mostly by exertion, but he 
also reported having problems when at rest.  

Examination of the lungs revealed them to be clear.  The 
radiologist stated "no active pulmonary disease.  There may 
be some very mild interstitial fibrotic changes present."  
Spirometry revealed air flow limitation at low lung volume.  
The FEV-1 reading was 90 percent of the predicted value, the 
FEV-1/FVC ratio was between 74 and 76 percent, and the DLCO 
reading was 72 percent of the predicted value.  The 
impression was probable asthma with intermittent 
bronchospasm.  By February 1995, the veteran was noted to be 
"markedly improved" with just "some residual symptoms." 

The veteran was reexamined at a VA facility in July 1998.  He 
complained of an unproductive cough, sometimes productive of 
white sputum, and "trouble with several chemicals and 
substances including carpet deodorant, paint and dust."  He 
denied hemoptysis.  He stated that in good weather, he could 
walk "maybe one block before" getting short of breath.  He 
denied any emergency room treatment for infections or 
shortness of breath, and denied taking oxygen.  His lungs 
revealed no rales or wheezes, his chest expanded 
symmetrically, and his respirations were 10 per minute.  The 
diagnosis was chronic bronchitis, and the examiner noted that 
the veteran "may have an allergic component to his 
bronchitis in addition."  

Spirometry readings revealed an FEV-1 reading of 70 percent 
of the predicted value before taking medication, and an FEV-1 
reading of 83 percent after medication.  The FEV-1/FVC ratio 
prior to taking medication was 78 percent, and 88 percent 
after medication.  These results were interpreted to indicate 
mild restriction prior to medication, with borderline 
obstruction post-medication.  

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  See 
38 U.S.C.A. § 1155.  While a disability must be evaluated in 
relation to its history, 38 C.F.R. § 4.1, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (1998).  

The Board notes that by regulatory amendment, effective 
October 7, 1996, substantive changes were made to the 
schedular criteria for evaluating respiratory disorders, as 
set forth at 61 Fed. Reg. 46720-46731 (1996) (codified at 
38 C.F.R. §§ 4.96 and 4.97).  Where the law or regulations 
change while a case is pending, however, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 
Vet.App. 308, 312-313 (1991).  Both the old and the new 
criteria for rating bronchitis must therefore be considered.  
However, this change in the regulations does not apply prior 
to October 7, 1996.  See Rhodan v. West, 12 Vet. App. 55 
(1998).  The RO has evaluated the veteran's disability under 
both the old and the current regulations.

Prior to the regulatory changes, under 38 C.F.R. § 4.97, 
Diagnostic Code 6600, a 10 percent evaluation was warranted 
for moderate, chronic bronchitis with considerable night or 
morning cough, slight dyspnea on exercise, scattered 
bilateral rales.  A 30 percent evaluation was warranted for 
moderately severe chronic bronchitis, with persistent cough 
at intervals throughout the day, considerable expectoration, 
considerable dyspnea on exercise, rales throughout the chest, 
beginning chronic airway obstruction.  A 60 percent was 
warranted with findings of a severe disability with a severe 
productive cough and dyspnea on slight exertion and pulmonary 
function tests indicative of severe ventilatory impairment.

Subsequent to the regulatory changes, a 10 percent evaluation 
is warranted for: an FEV-1 of 71 to 80 percent predicted, or; 
the FEV-1/FVC ratio of 71 to 80 percent, or; DLCO (SB) of 66 
to 80 percent predicted.  A 30 percent evaluation is 
warranted for chronic bronchitis with: an FEV-1 of 56 to 70 
percent of the predicted value, or; the ratio of Forced 
Expiratory Volume in one second to Forced Viral Capacity 
(FEV-1/FVC) of 56 to 70 percent, or; Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) 56 to 65 percent predicted.  A 60 percent 
evaluation is contemplated with findings of FEV-1 of 40- to 
55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).


When the RO reduced the rating for the veteran's bronchitis 
from 30 percent to 10 percent in October 1994, a 30 percent 
evaluation had been in effect for less than five years.  
Therefore, the provisions of 38 C.F.R. § 3.344, which 
requires that sustained improvement be shown, are not for 
application.  See Smith v. Brown, 5 Vet. App. 335, 339 
(1993).  The Board also notes that the RO's reduction of the 
veteran's 30 percent rating satisfied the procedural 
requirements of 38 C.F.R. § 3.105(e).  However, in all 
reduction cases, regardless of whether the rating has been in 
effect for 5 years or more, a reduction must be based on the 
entire history and on an actual change in condition, not just 
a change in the standards of the examination.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.13; Brown v. Brown, 5 Vet. App. 413, 
420-21 (1993) (quoting Schafrath v. Derwinski, 1 Vet. App. 
589, 594-95 (1991)).  Thus, even though the veteran's 30 
percent rating had been in effect for less than 5 years and 
the provisions of 38 C.F.R. § 3.344 do not apply, in any 
rating reduction case it must be determined that an 
improvement in a disability had occurred and also that the 
improvement actually reflects an improvement in the veteran's 
ability to function under the ordinary conditions of life and 
work.  See Brown, supra.  

The Board notes that, under the old regulatory criteria, the 
evidence supports restoration of the veteran's 30 percent 
evaluation for chronic bronchitis.  The medical evidence from 
the September 1993 VA examination, as well as the private 
treatment records from December 1994, indicate that the 
veteran suffers from dyspnea on exertion.  The September 1992 
rating decision that initially increased the evaluation to 30 
percent was based on a VA examination report that indicated 
dyspnea on exertion.  In view of the fact that the veteran 
still suffers from dyspnea on exertion, reasonable doubt is 
raised about whether an improvement in the veteran's 
disability has occurred.  Under 38 C.F.R. § 3.102, when 
reasonable doubt arises, "such doubt will be resolved in 
favor of the claimant."  Accordingly, resolving all 
reasonable doubt in the veteran's favor, the Board concludes 
that an improvement in the veteran's disability has not 
occurred and that the criteria for a restoration of the 30 
percent evaluation for chronic bronchitis have been met.  

The Board would also observe that were the new criteria able 
to be applied to the veteran's case the veteran would satisfy 
the criteria for a 30 percent based on the September 1993 VA 
examination.  However, under either the old or new criteria 
the veteran is not shown by any of the medical evidence to 
satisfy the criteria for an evaluation in excess of 30 
percent.  In this regard the veteran's disability has not 
been shown to manifest or be productive of a severe 
productive cough and dyspnea on slight exertion and pulmonary 
function tests indicative of severe ventilatory impairment, 
nor does it manifest pulmonary function test findings of FEV-
1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 
percent, or; DLCO (SB) of 40- to 55-percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  As such, an evaluation in excess 
of 30 percent is not warranted.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet.App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board, as did the RO, finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (1998).  In this regard, the Board 
finds that there has been no assertion or showing by the 
veteran that his bronchitis has resulted in marked 
interference with his employment or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet.App. 
337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER


Subject to the provisions governing the award of monetary 
benefits, restoration of 30 percent evaluation for bronchitis 
is granted.

An evaluation in excess of 30 percent for bronchitis is 
denied.



		
RAYMOND F. FERNER
Acting Member, Board of Veterans' Appeals  



 

